Title: To Alexander Hamilton from Benjamin Lincoln, May 1783
From: Lincoln, Benjamin
To: Hamilton, Alexander


War-Office May   1783.
Gentlemen,
I have been honored with your letter of the 9th. ultimo in which you request that I would communicate to you my thoughts on a military Peace establishment for the United-States.
As the detail of the System, which I am about to recommend, will more properly rest with the executive Officers of the Engineer and Inspector General’s departments—I will confine my information to the following general Heads.
1. The situation and number of Posts to be established on the Frontiers of the United States.

2. The number of harbours which it will be necessary to fortify for Continental purposes—and the places which, from their situation and other circumstances, I apprehend will be the most eligible.
3. The number of Magazines to be established for the reception of the continental-stores, and the places at which I would recommend they should be fixed.
4. The number of Academies to be erected for the instruction of military Pupils in the several branches of science required to form an Engineer, Artillerist, or Officer of Infantry and Horse—and the most eligible situations for these establishments.
5. The necessity of a similar organisation for the Militia throughout the United States—and the expediency that Congress should recommend the establishing of State and County Magazines for supplying the Militia with arms, accoutrements, and ammunition, in proportion to the number of the male Inhabitants of each State.
6. The number of regular troops which I suppose will be required for a Peace establishment—and the necessity of an alternation in the articles of war for their government in the time of Peace.
The necessity of establishing a line of Posts upon our frontiers, to serve as a barrier against sudden inroads, and for the protection of our inland trade, as well as to maintain possession of as much of the territory, which has been ceded to us as possible, is the first object which claims our attention.
A more accurate knowledge of the country, than I possess may be requisite to form the best judgment of the number and situation of these Posts. I would however suggest the propriety of erecting one on the east banks of St. Marys river, the western boundary of the United States—One at the conflux of the Mississippi and Ohio—One at the conflux of the Ohio and the Wabash—One near the south end of Lake Mechigan—One at Detroit—One at Niagara—One at Oswego—One in the 45th. degree of north latitude on connecticut river, or somewhere between that river and lake Champlain—One at the source of Kennebeck-river, and One on the river St. Croix, which is the eastern boundary of the United-States.
The number of Posts, which I have mentioned, should, I think, be established either by Congress—or, if their right to this arrangement, should (as I hear it has been doubted by some of them) be questioned, an adoption of the Plan should be recommended by Congress to the several States, within whose bounds the places pointed out are.
As it will, in some degree, be essential to the security of our trade, and to protect the flag of the United States from insult, that a small Marine should be kept up—fortified harbours will be required to cover the Marine and to establish Dock-Yards and Stores.
Boston and New York assemble the most advantages in situation, security and the facility of obtaining Sea-Men—and Beaufort being the only harbour South of the Chesapeak which will admit Ships of 60 guns, it is to be prefered, and it may be easily fortified. I beg leave to observe that these three Places appear to me the most eligible.
In my report to Congress on the 3rd day of March last, I stated the necessity of public Magazines, and recommended that five should be established. One at Springfield in Massachusetts—one at West-Point—one at Carlisle in Pennsylvania—one at New London in Virginia—and one at Camden in south Carolina.
I am still of opinion that this number is requisite—and I would only now propose to place the one intended to be built at New London somewhere high up on James-river in Virginia.
I would recommend that all the Arms and military stores belonging to the United States should be deposited, in equal proportions, at the several Magazines excepting the heavy Ordnance and their stores—which will be disposed of, as may be judged proper, at the several fortified posts where heavy Artillery may be required.
There should, I think, be lodged at each Magazine, as soon as possible, two thousand barrels of powder together with arms, field artillery, and equipments complete for fifteen thousand men, which will be more readily effected if Manufactories and Foundaries are established.
In my report to Congress I have recommended the establishing of Military Academies. I then supposed that an establishment of this Nature, at each of the Magazines, where the Pupils might be taught the Mathematics, and instructed in the several duties of the engineering and artillery departments would be as far as we could go. But, if two such Institutions, on the plan recommended by Baron Steuben, which you inform me has been laid before your Committee, can be established, I think they will answer very beneficial purposes.
I would recommend West Point—and the post at which the Magazine in Virginia may be fixed, as the best situations for the two Academies.
If the Academies are not erected I hope we shall not lose sight of the Manufactories and Foundaries.
I have also reported to Congress my opinion on the importance of having the militia Laws through the United States framed and conducted on similar principles. I am persuaded it will be necessary for Congress to recommend that one system be adopted by all the States for the regulation of their Militia, which may be done with great propriety, the States having confederated to maintain a well organised Militia.
As I have none of the Militia-laws before me I dare not attempt the draught of a law, from recollection, which I should be willing to recommend.
It will be necessary that Congress should also recommend to the several States the establishing of State and County Magazines for the purpose of supplying the Militia in cases of emergency. The State magazines should contain a sufficiency of ammunition, and the necessary equipments, of arms &ca for an eighth part of the male Inhabitants capable of bearing arms—and a train of field Artillery and ammunition, for the like number of men, should be lodged at the State Magazines. The County Magazines should be furnished with lesser supplies, to facilitate the delivery of arms and ammunition to the Militia—when wanted on pressing occasions—and as it would be proper that part of the ammunition should be fixed—it will be essentially requisite that the arms are all of the same calibre.
If all the Posts I have mentioned are to be garrisoned by the United-States, and the number of magazines and academies are established—It will be necessary to retain four regiments of five hundred men each.
Whether we consider the line of Posts as a barrier to the United States—or as places of cover to the trade—I conceive it will be much best that the Guards should be continental. As such, they will be under one head—and a communication will be maintained through the whole which will encrease their strength and safety—nor will there be any inducements to that partiality which local connexions often produce. It will also tend to support the Union, and strengthen our Confederacy.
It will be necessary that Congress should make some alterations in the articles of War. The troops will be so detached that it will be difficult, perhaps impossible, at times to convene a General Court Martial.
A recommendation should go to the several States to enact laws for the trial and punishment of Deserters—and for all capital offences. The Soldier should be delivered over to the civil authority of the State in which he is stationed, or doing duty.
I have the honor to be,   with perfect respect,   Gentlemen, Your most obedient, and most humble Servant
B. Lincoln
The honorableA. HamiltonChairman of the Committee of arrangement on a Peace-establishment
